DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 11-14-22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 11,311,044, co-pending application 17/211,517, and co-pending application 11/211,610 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5-8, 15-16, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 at line 4, the antecedent of “the first end” is not clearly defined in that a first end is recited in claim 1 at line 3 and in claim 5 at line 2. It is uncertain which first end is being referenced.
	Claim 5 at line 5, the antecedent of “the second end” is not clearly defined in that a second end is recited in claim 1 at lines 3-4 and in claim 5 and lines 2-3. It is uncertain which second end is being referenced.
The term “based” in claim 16 (L2) (and in claims 20 (L2) and 21 (L1)) is a relative term which renders the claim indefinite. The term “based” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 19 at line 4, the antecedent of “the first end” is not clearly defined in that a first end is recited in claim 18 at line 3 and in claim 19 at line 2. It is uncertain which first end is being referenced.
	Claim 19 at line 5, the antecedent of “the second end” is not clearly defined in that a second end is recited in claim 18 at lines 3-4 and in claim 19 and lines 2-3. It is uncertain which second end is being referenced.

Claim Rejections - 35 USC § 103
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Penrose (US 2014/0332014) in view of High Quality Natural Palm Leaf Blunts.
Claim 18, Penrose teaches a smoking accessory comprising: 
●filter 20 having
●a body (comprising regions 21 and 22) extending from a first end to a second end
		●filter insert 30 having a filter body extending from a first end to a second end
●recess 25 formed in a surface of the body along a curved face extending from the first
end to the second end, recess 25 extending radially into the body
●capsule 42 containing a flavoring agent disposed within recess 25.
See paragraphs 6, 64-65, 71, 106-110, and 120. See Figures 1, 17, and 25A of Penrose shown below (annotations added).

    PNG
    media_image1.png
    305
    862
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    402
    552
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    310
    744
    media_image3.png
    Greyscale

Filter 20 comprises an outer casing (plug-wrap 23 and tipping paper 24) that houses the body and, at least, covers recess 25. See paragraph 69 and Figure 2. Filter 20 comprises paper in that filter insert 30 comprises paper and tipper paper 24 comprises paper. See paragraphs 69 and 78. Filter 20 comprises filter wrap 23 and filter insert 30 with filter insert being a filter element. See paragraphs 69 and 86. The body is a cylindrical filter. See paragraph 65 and Figure 2. The body is a truncated conical body in that recess 25, which is part of the body, has a truncated conical shape with recess 25 being part of filter 20. See paragraph 105 and Figure 14. Recess 25 completely penetrates filter 20 by there being a complete hole in the surface (i.e. surface wall) of filter 20. Recess 25 is in indentation in the surface of the body in that there is a hole in the surface (i.e. surface wall) with a cavity thereunder having a back surface which is a wall of filter 20 on the opposite side of the cavity from the hole. See Figure 25A of Penrose shown below (annotations added).

    PNG
    media_image4.png
    300
    495
    media_image4.png
    Greyscale


	Claim 18, Penrose does not teach that the filter body comprises rolled corn husk.
	High Quality Natural Palm Leaf Blunts (High-Quality from hereon) teaches a smoking article (for example, a cigarette) where the filter includes rolled corn husk. See page 1. High-Quality indicates that the rolled corn husk filters make sure that no loose herbs will fall through and eliminates oils from getting into the mouth. See page 2.
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Penrose that the filter body comprise rolled corn husk in that 
High-Quality indicates that rolled corn husk filters make sure that no loose herbs will fall through and eliminates oils from getting into the mouth.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Penrose (US 2014/0332014) in view of High Quality Natural Palm Leaf Blunts as applied to claim 18 above, and further in view of Liu (CN 103726410A). 
The above discussion of Penrose applies herein. Claim 19, Penrose does not teach that the body of the filter element comprises rolled corn husk.
In view of High-Quality discussed above, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Penrose that the filter element comprise rolled corn husk in that High-Quality indicates that rolled corn husk filters make sure that no loose herbs will fall through and eliminates oils from getting into the mouth.
Claim 19, Penrose teaches plug-wrap 23 (extending from a first end to a second end and accommodating the filter element). See paragraph 69. Penrose does not teach that a material for plug-wrap 23 comprises corn husk. 
Liu teaches corn husk is used as a cigarette wrapper and tip. Liu teaches an advantage of this use is that naturally aromatic corn husk adsorbs cigarette smoke. See abstract.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have used corn husk for the material of plug-wrap 23 in Penrose in that Liu teaches this is well-known and conventional in the art due to the natural aromatic quality of the corn husk adsorbing cigarette smoke.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Penrose (US 2014/0332014) in view of High Quality Natural Palm Leaf Blunts as applied to claim 18 above, and further in view of Karles (KR 10-2007-0100422). 
	Claim 20, Penrose does not teach the flavoring agent to be an oil or a natural terpene liquid.
	Karles teaches a sealed capsule in a cigarette which provides flavoring. Karles teaches the flavoring to include oil and/or terpenes (i.e. essential oil – liquid, natural). See TECHNICAL-FIELD; DISCLOSURE ¶1; ADDITIVES – of English machine translation.
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Penrose that the flavoring material is an oil or a natural terpene liquid in that Karles teaches using these flavoring materials in a sealed capsule in a cigarette wherein Penrose desires to add various flavorings to a cigarette using flavoring capsule – and one would look towards Karles for flavoring materials give the two references are in the same art.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over JP2017503477A1 in view of High Quality Natural Palm Leaf Blunts.
Claim 18,  JP2017503477A1 (JP477 from hereon) teaches a smoking accessory for a cigarette comprising: 
●filter 103 having
●a body extending from a first end to a second end as shown in the drawing
		●a recessed indentation in filter 103 formed in a surface of the body along a curved face
extending from the first end to the second end, the recess extending radially into
the body
●capsule 120 containing a flavoring agent disposed within the recess.
See paragraph 54 and the drawing.
	Filter 103 comprises an outer casing, including tipping material 117, that houses the body and, at least, covers the recess. See paragraph 55. The body is a cylindrical filter. See the drawing. In JP477, crushing of capsule 120 disperses the flavoring agent within filter 103 to impart flavor to smoke from the smoking accessory. See paragraph 31 and 54. The recess completely penetrates by there being a complete hole in the outer surface (i.e. surface wall) of filter 103.	
	Claim 18, JP477 does not teach that the filter body comprises rolled corn husk.
	In view of High-Quality discussed above, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in JP477 that the filter body comprise rolled corn husk in that High-Quality indicates that rolled corn husk filters make sure that no loose herbs will fall through and eliminates oils from getting into the mouth.

Allowable Subject Matter
Claims 1-3, 9-14, and 17 are allowed. The following is a statement of reasons for the indication of allowable subject matter: claims 1 and 14, the prior art of record alone or in combination does not reach or suggest providing in Penrose (US 2014/0332014) or JP2017503477A1 that the filter body is formed of rolled cordia leaf.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The amendments filed 11-14-22 have been entered and fully considered – the result of which is shown above. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA L GRAY/Primary Examiner, Art Unit 1745